MR. CHIEF JUSTICE BRANTLY
delivered the opinion of the court.
This is an appeal from an order granting an injunction pen-dente lite. The complaint contains two. causes; of action; the first is in ejectment, and the plaintiff seeks thereby to recover possession of the "Bordeaux Placer” claim of which, it is alleged, it is the owner; the second cause of action is framed for equitable relief by way of injunction pending litigation. Upon a hearing under an order to. show cause, the district court was of the opinion that the facts presented showed that the property involved would be irreparably injured.if the defendants were permitted to pursue their explorations of it during the progress of the cause.
The facts appearing from the evidence present a situation essentially similar to that presented in King et al. v. Mullins et al., ante 364, 71 Pac. Rep. 155, and in Harley et al. v. Montana Ore Pur. Co. et al., ante 388, 71 Pac. Rep. 407. Upon the authority of these cases, the order granting the injunction was improvidently made; it must therefore be reversed.

Reversed and remanded.